Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Catalyst Paper announces extension of the private exchange offer and consent solicitation related to its 8 5/8% senior notes due 2011 (CUSIP No. 65653RAD5) RICHMOND, BC, Dec. 23 /CNW/ - Catalyst Paper Corporation (TSX:CTL) today announced an extension of the private exchange offer and consent solicitation (the "Exchange Offer") for its outstanding 8 5/8% Senior Notes due June 15, 2011 (the "Old Notes"), made pursuant to its Offering Memorandum and Consent Solicitation, dated November 24, 2009 (the "Offering Memorandum") and the accompanying letter of transmittal (the "Letter of Transmittal" and together with the Offering Memorandum, the "Offer Documents"). The exchange offer and consent solicitation is being amended to extend the expiration date from 9:00 a.m., New York City time, on December 24, 2009, to 5:00 p.m., New York City time, on January 15, 2010, unless further extended by Catalyst. All other terms of the Exchange Offer remain unchanged. Catalyst has been advised by the exchange agent for the Exchange Offer that, as of the close of business on December 22, 2009, the aggregate principal amount of Old Notes that had been validly tendered (and not validly withdrawn) and for which related consents had been validly delivered (and not validly revoked) was approximately U.S. $29.35 million. The Exchange Offer will be made, and the New Notes will be offered and issued, in transactions exempt from the registration requirements of the U.S.
